Order, Supreme Court, New York County (Judith J. Gische, J.), entered April 26, 2007, which, to the extent appealed from, denied defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
Plaintiff law firm’s failure to comply with the rules on retainer agreements (22 NYCRR 1215.1) does not preclude it from suing to recover legal fees for services provided (see Seth Rubenstein, P.C. v Ganea, 41 AD3d 54 [2007]). Concur—Tom, J.P, Gonzalez, Buckley and Catterson, JJ. [See 2007 NY Slip Op 30942(U).]